DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 28 July 2022 has been entered. Claim(s) 18-20, 22-23, 25-34 is/are pending in this application and examined herein. Claims 31-34 are withdrawn. Claim(s) 18, 20, 25, and 30 are amended. Claim(s) 21 and 24 is/are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 105 574.3, filed on 24 March 2016.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 20: “wherein the ore has at least 70% by weight of copper, cobalt, gold, and/or nickel” does not appear in the specification.

Claim Objections
Claim 18 is objected to because of the following informalities:  
“… 1200° C. in the…” in lines 3-4 should read “… 1200° C in the”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18-20 and 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites that oxygen content of the recycling gas is used as a command or control variable in lines 13-14, however the instant specification does not mention a command variable, and therefore does not describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Correction is required. Claims 19-20 and 22-30 are rejected due to their dependence on claim 18.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  18-20 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “wherein the driven off impurities contain arsenic and/or antimony in amounts of between 1 and 10% by weight, based on their content in the sulfur-containing ore used” in lines 11-12. The limitation is indefinite as it is unclear whether the claim requires that:
The impurities comprise 1-10 wt% As/Sb, the remaining 90-99 wt% comprising other elements/compounds
1-10% of the sulfur-containing ore is As/Sb and this As/Sb is removed in its entirety
The ore contains As/Sb, and As/Sb are driven off in amounts equal to 1-10 wt% of the ore (ex. an ore that contains 2 wt % As and after roasting contains 1 wt % As would have 1 wt% As driven off)
Correction is required. Claims 19-20 and 22-30 are rejected due to their dependence on claim 18.
Claim 18 recites the limitation "oxygen content of the recycling gas is used as a command or control variable" in lines 13-14. The limitation is indefinite as while a “control variable” is described in the instant specification (pg. 4 paragraph 1, pg. 7 paragraph 1, pg. 11 paragraph 2), the claim and the instant specification do not disclose a “command variable”, and it is unclear whether the claim is describing a command variable as a variable separate from a control variable, or if a “command or control variable” is merely another expression for “control variable”. Correction is required. Claims 19-20 and 22-30 are rejected due to their dependence on claim 18.
Claim 25 recites the limitation "recycling gas is a mixture of exhaust gases from at least two of: a further process stage; the gas purification; gases which are used for cooling within the further process stage". The limitation is indefinite as parent claim 18 requires that the recycling gas comprise exhaust gas from the gas purification (line 8-9), making unclear for the case where the at least two gases are exhaust gases from a further process stage and gases which are used for cooling within the further process, how the combination of two gases would meet the requirement that exhaust gas from the gas purification be returned to the reactor as recycling gas. Correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 22-23, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stroder et al. (US 2006/0230879 Al, listed in IDS filed 09/17/2020) in view of Gabler Jr. et al. (US 3857767 A), further in view of Hannaford et al. (US 6482373 B1), further in view of Makwana et al. (US 5993514 A) and Bjornberg et al. (US 4626279 A),and further in view of Haglund (US 2209331 A). 
Stroder teaches a method and a plant for the heat treatment of sulfidic ores, in which solids are heated to a temperature of approximately 450 to 1500 °C in a fluidized bed reactor (method for thermal treatment of a sulfur-containing ore, Abstract). The reactors are supplied with oxygen-containing gas ([0019]), with exhaust gases from the heated ores containing sulfur dioxide, or SO2 (a first process stage including calcining the ore, in the presence of oxygen in a reactor; [0024]). The plant preferably comprises a gas cleaning stage with a hot-gas electrostatic precipitator and/or a wet gas treatment, in which at least a part of the exhaust gases is further cleaned (feeding exhaust gas produced containing the sulfur dioxide into a gas purification; [0024]). The cleaned exhausts gases can then be returned, for example as preheated fluidizing gas, back into the fluidized bed reactor (comprising at least one component wherein an exhaust gas from the gas purification is at least partially returned back into the reactor as recycling gas; [0024]). Stroder teaches that the process of roasting ores with excess of oxygen to form metal oxides is exothermal, so that usually no further heat has to be supplied to the reactor or the reactor stage (operating the reactor in an autothermal manner; [0019-0020]).
Stroder is silent to whether between 1 and 90% by weight of the sulfur contained in the ore is burned to sulfur dioxide and impurities contained are driven off in gaseous form.
Gabler, Jr. teaches a process for the recovery of copper from chalcopyrite ore concentrates comprising partial roasting of the concentrate to produce a calcine (Abstract). This is most conveniently and efficiently accomplished by roasting the concentrate in a fluidized bed under controlled oxidizing conditions, where the amount of oxygen in the fluidizing gas is controlled so only a partial roasting is obtained (Column 1, lines 38-43). This results in removal of about 20 to 25 percent of sulfur in the concentrate, and formation of products consisting mainly of sulfur dioxide, troilite, and bornite (Column 1, lines 43-46). Gabler, Jr. further teaches that excessive oxidation may result in formation of hematite, magnetite, copper oxide, or copper sulfate. Hematite and magnetite reduce the amount of iron that can be leached, while copper oxide and copper sulfate are both soluble during leaching, leading to nonrecoverable copper losses (Column 1, lines 47-53). On the other hand, if an insufficient amount of sulfur is removed during roasting, the products will either be beta or gamma chalcopyrite, neither of which can be leached of iron (Column 1, lines 54-60). Thus, a carefully controlled oxidative fluidized bed roast produces the required phases for iron leaching and minimizes copper loss (Column 1, lines 60-64). Stroder and Gabler, Jr. are analogous because both are directed to calcining sulfur containing ores in a fluidizing bed reactor. The Examiner notes that while Stroder discusses exothermic behavior in relation to operating with an excess of air, Stroder also teaches in Example 1 a gold concentrate only containing 2.75 wt% FeS (1.00 wt% S) to still achieve elevated temperatures and does not disclose using external or additional heating, thus one of ordinary skill would recognize that even oxidation of as little as 1 wt% S would result in autothermal heating of the reactor.
Stroder does not teach a specific range of sulfur to be burned from the sulfur-containing ore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have partially roasted 20-25% of the sulfur in the sulfidic ores of Stroder as taught by Gabler, Jr, because a controlled partial roasting of the sulfidic ore would produce the required phases for iron leaching and minimize copper losses. 
Modified Stroder teaches the cleaned exhaust gases being returned to the fluidized bed reactor as preheated fluidizing gas, but is silent to the temperature of the preheated fluidizing gas.
Hannaford teaches a process for roasting ores with metal values such as precious metal ores in a fluid bed roaster (Abstract), including refractory ores, ore concentrates, or ore tailing which include arsenic-, carbon- and/or sulfur-containing components (Column 1, lines 14-18). Off-gases are introduced into an electrostatic precipitator 117 to remove substantially all residual dust in the off-gas (Column 17, lines 53-55). The exit temperature of the off-gas from the electrostatic precipitator is at about 350 °C, with about half of the exit gases being recycled via pump 118 to the circular fluidized bed reactor (Column 17, lines 56-60; see Figure 7). This reads on the recycling gas having a temperature of >100 °C. Stroder and Hannaford are analogous because both are directed to roasting sulfur-containing ores and producing sulfuric acid from the exhaust gas containing sulfur dioxide.
Modified Stroder teaches the method to be suited to treating sulfidic ores, in particular those which contain gold, zinc, silver, nickel, copper and/or iron (Stroder: [0018]) and roasting at temperatures of 450-1500° C (Stroder: abstract), and teaches metal ores or concentrates can contain >1-2 wt% As (Hannaford: Col. 9 lines 47-48) but does not teach driving off impurities containing arsenic or antimony.  
Makwana teaches typical nickel-copper mattes (analogous to sulfur-containing ore) contain by weight, 70 to 94 wt% Ni+Cu, 5 to 22 wt% S, and impurities including up to 5 wt% As and trace amounts of antimony  (Col. 1 lines 40-43, Col. 5 lines 24-26). Bjornberg teaches a method for processing copper smelting materials and the like containing high percentages of arsenic and/or antimony (Title) by partially roasting in a fluidized bed (Abstract) where the oxygen potential in the reactor is regulated, so as to prevent the formation of non-volatile compounds of arsenic and antimony (i.e. maximizing their vaporization) (impurities contained in the ore are driven off in gaseous form, wherein the driven off impurities contain arsenic and/or antimony; Abstract). where for a concentrate D comprising Cu, Fe, S, and 5.5 % As and 0.6 % Sb, after roasting at 750° C a calcine containing 0.51 % As and 0.12 % Sb is produced, representing removals of 90.727 % As and 80 % Sb respectively (Tables I and II). The Examiner notes that while Bjornberg does not disclose the basis of the percentages, as Bjornberg uses g/ton (weight/weight) units for the trace amounts of gold and silver in the composition, one of ordinary skill would recognize the percentages of As and Sb to be in wt%. 
Using the removal rate of As taught by Bjornberg, one would expect the nickel-copper matte of Makwana to produce a calcine from which 4.536 wt% As has been removed (wherein the driven off impurities contain arsenic in amounts of between 1 and 10% by weight, based on their content in the sulfur-containing ore used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a typical nickel-copper matte as taught by Makwana as the feed material of Stroder as Makwana teaches a material with an already relatively high metal content (70-94 wt% Cu/Ni), which contains more recoverable metal from treating a volume of ore, predictably improving the economics of the process. It would have been further obvious to have operated the fluidized bed reactor of Stroder at a temperature of 750° C as taught by Bjornberg to remove undesirable arsenic and antimony impurities. Bjornberg and Stroder are analogous as they both are directed to methods of roasting sulfur-containing ores in fluidized beds.
Modified Stroder teaches in an example embodiment of roasting zinc blende feeding ore and oxygen to the reactor to produce approximately 96,200 Nm3/h of solids-laden gas mixture with the following composition: 9.4 vol-% SO2, 77.8 vol-% N, 5.5 vol-% O2, and 7.3 vol-% H2O, which corresponds with a weight percentage of 8.81 wt% O2 (wherein the recycling gas comprises an oxygen content of 8 to 14% by weight; [0077-0081]). The Examiner notes that while Stroder has been modified to use a nickel-copper matte instead of zinc blende, which may contain different concentrations of sulfur and other combustible materials, one of ordinary skill would be motivated to adjust the oxygen feed rate to the reactor so as to not cause significant deviation in the composition of recycling gas to avoid unpredictable changes to the processing of the gas. 
Modified Stroder teaches that the object of its invention is to more efficiently heat treat sulfidic ores (Stroder: [0006]), as the temperature in the reactors of prior methods and plants could only be scarcely regulated, impairing the roasting result (Stroder: [0005]), and that the generation of the amount of heat necessary for the operation of the reactor can be effected in any way known to the expert for this purpose [0019]. Modified Stroder does not teach using the oxygen content of the recycling gas as a command or control variable for controlling or regulating reactor temperature.
Haglund teaches a process for roasting or roasting and smelting of materials containing sulphides, such as sulphides and sulphide-ores (pg. 1, left column, lines 1-4). The roasting of the sulphide material is affected by dispersing the fine divided sulphide material in an oxidizing stream of gas preferably consisting of oxygen or air enriched with oxygen. Haglund teaches the amount of the oxidizing gas may be adjusted so that only part of the Sulphur content is converted into SO2, but in certain cases the amount of oxygen may, for the purpose of intensifying the development of heat, be increased so that all or nearly all the sulphur in the resulting gas is obtained as SO2 (pg. 1 right column lines 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the amount of oxygen fed to the reactor to control temperature as taught by Haglund in the reactor of modified Stroder as doing so would provide another method to maintain the desired temperature of the reactor, improving control over the extent of reaction the calcined ore undergoes, and as the recycled fluidizing gas to the furnace contains oxygen, the recycled fluidizing gas oxygen content would inherently form part of such control. Doing so would have been further obvious as Stroder teaches it is desirable to regulate the temperature of the reactor by any means known in the art, thus one of ordinary skill would look to the art to find appropriate methods to improve temperature regulation. Stroder and Haglund are analogous as both are directed to methods of roasting sulfidic ores.
Regarding claim 19, modified Stroder teaches all the imitations of claim 18 above. However, modified Stroder does not teach that the ore after the reactor is fed into a melt and exhaust gas from this melt and/or a gas from cooling downstream of it is returned back into the reactor as recycling gas or constituent of the recycling gas.
	Haglund teaches a process for roasting or roasting and smelting of materials containing sulphides, such as sulphides and sulphide-ores (pg. 1, left column, lines 1-4). The roasting of the sulphide material is affected by dispersing the fine divided sulphide material in an oxidizing stream of gas preferably consisting of oxygen or air enriched with oxygen. After the roasting, the material is either collected in a solid state or in the form of a molten bath (pg. 1, left column, lines 35-41). The amount of oxidizing gas may be adjusted to influence the amount of sulfur that is converted to SO2 (pg. 1, right column, lines 6-13). The gases recovered after molten sulphide reacts with the SO2 are passed to a sulphur recovery step and from this step SO2 may be recycled to the initial roasting stage (pg. 2, right column, lines 8-11; Figure 1). Haglund further teaches cooling of the gas stream leaving the reactor before gas is returned to the roasting stage (pg. 5, left column, lines 46-53), where the cooling tubes are kept above 250 °C. The Examiner notes that one of ordinary skill would recognize that during heat exchange, the temperature of the hotter entity cannot be made to fall below the initial temperature of the cooler entity, only that the difference in temperatures between the two can be made to converge.  In light of this, as the cooling tube does not fall below a temperature of 250 °C, the temperature of the gas returned to the roasting stage also cannot have a temperature below 250 °C, reading on a temperature of > 100 °C. Haglund teaches the exit gas to comprise at least 25 vol% SO2 (pg. 3 right column lines 38-40) and may contain up to ½ the amount of SO2 as O2 (12.5 vol% O2). In order for SO2 and O2 to only make up 37.5 vol% of the gas, other gases must be present, indicating pure oxygen isn’t fed to the reactor in such embodiments, but enriched air, meaning the remaining 62.5 vol% comprises essentially all N2 as would be recognized by one of ordinary skill. Converting to wt%, 10.6 wt% of the gas is oxygen for a 25:12.5:62.5 vol% SO2:O2:N2 exit gas.
	Stroder and Haglund are analogous as both are directed to roasting sulfide ores and producing sulfur dioxide. As Stroder teaches a method and plant for heat treating sulfidic ores but is silent on how to process the ores after heat treatment, one would naturally look to the prior art to determine how to recover metals from the heat-treated ores. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have fed the heat-treated ores of Stroder to a molten bath, followed by recycling the SO2 from the melt reaction back into the initial reactor of Stroder (together with the recycled fluidization gas of Stroder), as taught by Haglund, in order to recover metal from the heat-treated ores. The Examiner notes that as the O2 wt% of the exit gas of Haglund is in the discussed embodiment 10.6 wt%, and that of the recycled fluidization gas of Stroder as discussed regarding claim 18 above is 8.81 wt%, any ratio of the gases would have between 8.81 and 10.6 wt% O-2, still reading on the oxygen content required by claim 18.
Regarding claim 20, modified Stroder teaches using a copper-nickel matte comprising 70 to 94 wt% Ni+Cu (the ore contains at least 70% by weight of copper, cobalt, gold, and /or nickel; Makwana: Col. 1 lines 40-43, Col. 5 lines 24-26)
Regarding claim 22, Stroder teaches cleaned exhausts gases can then be returned, for example as preheated fluidizing gas, back into the fluidized bed reactor (wherein the recycling gas is used as fluidization gas in the reactor being designed as a fluid bed reactor; [0024]).
Regarding claim 23, modified Stroder teaches off-gases are introduced into an electrostatic precipitator 117 to remove substantially all residual dust in the off-gas (Hannaford: Column 17, lines 53-55). The exit temperature of the off-gas from the electrostatic precipitator is at about 350 °C, with about half of the exit gases being recycled via pump 118 to the circular fluidized bed reactor (Column 17, lines 56-60; see Figure 7).
Regarding claim 25, modified Stroder teaches returning gas from an electrostatic precipitator as fluidization gas to the reactor (wherein the recycling gas is exhaust gases from the gas purification; Stroder: [0024]) and that part of the dedusted exhaust gas can be passed to a plant 33 for the production of sulfuric acid (Stroder: [0024, 0046], “33” Figure 1). Modified Stroder does not teach the recycling gas to be a mixture of exhaust gases further comprising exhaust gases from a further process stage or gases which are used for cooling within the further process stage.
	Haglund teaches a process for roasting or roasting and smelting of materials containing sulphides, such as sulphides and sulphide-ores (pg. 1, left column, lines 1-4). The roasting of the sulphide material is affected by dispersing the fine divided sulphide material in an oxidizing stream of gas preferably consisting of oxygen or air enriched with oxygen. After the roasting, the material is either collected in a solid state or in the form of a molten bath (pg. 1, left column, lines 35-41). The amount of oxidizing gas may be adjusted to influence the amount of sulfur that is converted to SO2 (pg. 1, right column, lines 6-13). The gases recovered after molten sulphide reacts with the SO2 are passed to a sulphur recovery step and from this step SO2 may be recycled to the initial roasting stage (exhaust gases from a further process stage; pg. 2, right column, lines 8-11; Figure 1). Haglund teaches the exit gas to comprise at least 25 vol% SO2 (pg. 3 right column lines 38-40) and may contain up to ½ the amount of SO2 as O2 (12.5 vol% O2). In order for SO2 and O2 to only make up 37.5 vol% of the gas, other gases must be present, indicating pure oxygen isn’t fed to the reactor in such embodiments, but enriched air, meaning the remaining 62.5 vol% comprises essentially all N2 as would be recognized by one of ordinary skill. Converting to wt%, 10.6 wt% of the gas is oxygen for a 25:12.5:62.5 vol% SO2:O2:N2 exit gas.
	Stroder and Haglund are analogous as both are directed to roasting sulfide ores and producing sulfur dioxide. As Stroder teaches a method and plant for heat treating sulfidic ores but is silent on how to process the ores after heat treatment, one would naturally look to the prior art to determine how to recover metals from the heat-treated ores. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have fed the heat-treated ores of Stroder to a molten bath, followed by recycling the SO2 from the melt reaction back into the initial reactor of Stroder (together with the recycled fluidization gas of Stroder), as taught by Haglund, in order to recover metal from the heat-treated ores. The Examiner notes that as the O2 wt% of the exit gas of Haglund is in the discussed embodiment 10.6 wt%, and that of the recycled fluidization gas of Stroder as discussed regarding claim 18 above is 8.81 wt%, any ratio of the gases would have between 8.81 and 10.6 wt% O-2, still reading on the oxygen content required by claim 18.
Regarding claim 27, modified Stroder teaches all the limitations of claim 18 above. Stroder further teaches that the dedusted exhaust gas can be passed to a plant 33 for the production of sulfuric acid ([0046], “33” Figure 1). However, Stroder does not teaches gas from this process being returned back into the reactor as recycling gas or constituent of the recycling gas.
Hannaford teaches a process for roasting ores with metal values such as precious metal ores in a fluid bed roaster (Abstract), including refractory ores, ore concentrates, or ore tailing which include arsenic-, carbon- and/or sulfur-containing components (Column 1, lines 14-18). After the roasting process, an SO2- containing exhaust gas is obtained and purified, and may be sent to an acid plant producing sulfuric acid wherein surplus oxygen employed in the acid plant is recirculated to an appropriate place in the process, such as the circulating fluid bed (Column 6, lines 18-22, Fig. 1). 
Hannaford teaches recirculating the surplus oxygen to the fluid bed is a more efficient utilization of oxygen employed in the process (Column 6, lines 23-24). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have recirculated surplus oxygen from the sulfuric acid plant taught in Stroder back into the fluidized bed reactor as taught by Hannaford, because recirculating the surplus the oxygen is a more efficient use of the oxygen employed in the process.
Regarding claim 26, modified Stroder teaches all the imitations of claim 18 above. However, Stroder does not teach that the ore after the reactor is fed into a melt and exhaust gas from this melt and/or a gas from cooling downstream of it is returned back into the reactor as recycling gas or constituent of the recycling gas. 
Haglund teaches a process for roasting or roasting and smelting of materials containing sulphides, such as sulphides and sulphide-ores (pg. 1, left column, lines 1-4). The roasting of the sulphide material is effected by dispersing the fine divided sulphide material in an oxidizing stream of gas preferably consisting of oxygen or air enriched with oxygen. After the roasting,  the material is either collected in a solid state or in the form of a molten bath (pg. 1, left column)t column, lines 35-41). The amount of oxidizing gas may be adjusted to influence the amount of sulfur that is converted to SO2 (pg. 1, right column, lines 6-13). The gases recovered after molten sulphide reacts with the SO2 are passed to a sulphur recovery step and from this step SO2 may be recycled to the initial roasting stage (pg. 2, right column, lines 8-11; see Figure 1). Haglund teaches the exit gas to comprise at least 25 vol% SO2 (pg. 3 right column lines 38-40) and may contain up to ½ the amount of SO2 as O2 (12.5 vol% O2). In order for SO2 and O2 to only make up 37.5 vol% of the gas, other gases must be present, indicating pure oxygen isn’t fed to the reactor in such embodiments, but enriched air, meaning the remaining 62.5 vol% comprises essentially all N2 as would be recognized by one of ordinary skill. Converting to wt%, 10.6 wt% of the gas is oxygen for a 25:12.5:62.5 vol% SO2:O2:N2 exit gas.
Stroder and Haglund are analogous because both are directed to roasting sulfide ores and producing sulfur dioxide. As Stroder teaches a method and plant for heat treating sulfidic ores but is silent on how to process the ores after heat treatment, one would naturally look to the prior art to determine how to recover metals from the heat-treated ores. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have fed the heat-treated ores of Stroder to a molten bath, followed by recycling the SO2 from the melt reaction back into the initial reactor of Stroder, as taught by Haglund, in order to recover metal from the heat-treated ores. The Examiner notes that as the O2 wt% of the exit gas of Haglund is in the discussed embodiment 10.6 wt%, and that of the recycled fluidization gas of Stroder as discussed regarding claim 18 above is 8.81 wt%, any ratio of the gases would have between 8.81 and 10.6 wt% O-2, still reading on the oxygen content required by claim 18.
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stroder in view of Gabler Jr., further in view of Hannaford, further in view of Makwana and Bjornberg, further in view of Haglund as applied to claim 27 above, and further in view of Homme, Jr. (US 4088742 A).
Regarding claim 28, modified Stroder teaches all the limitations of claim 27 above. However, modified Stroder does not teach that the SO2 with addition of air is reacted to SO3 and a gas which is poor in oxygen and that the gas which is poor in oxygen is returned back into the reactor as recycling gas or constituent of the recycling. 
Homme, Jr. teaches a process for making sulfuric acid by catalytic oxidation of sulfur dioxide from a cold sulfur dioxide-containing gas stream (claim 1). The process employs double conversion and double absorption, which involves bypassing a portion of the cold feed gas stream around the primary conversion and intermediate absorption sections, and introducing it directly into the secondary conversion section (Abstract). A first preheated gas stream is passed through a primary contact section containing catalyst to effect oxidation of part of the sulfur dioxide to sulfur trioxide (Column 3, lines 21-24). Since sulfur trioxide is formed by the oxidation of sulfur dioxide, this reaction would yield sulfur trioxide and a gas which is poor in oxygen. Homme, Jr. teaches that its process results in energy savings by reducing the amount of power required to transport the gas through the plant, and by increasing the amount of recoverable heat of reaction the secondary conversion section (Abstract). Homme, Jr. further teaches the gas stream from the intermediate absorption comprises about 10 to about 11 percent by volume oxygen (Column 7, lines 25-29), which reads on a gas which is poor in oxygen. Applicant's instant specification states that the term "poor in oxygen" means a proportion of oxygen which is lower than 21% by volume, preferably lower than 18% by volume (pg. 6, lines 11-15). 
Stroder and Homme, Jr. are analogous because both are directed to plants for producing sulfuric acid from sulfur dioxide gases. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sulfuric acid production plant taught by Stroder use to the double conversion, double absorption process taught by Homme, Jr. to produce sulfuric acid, because Homme, Jr.'s contact sulfuric acid process would reduce the amount of power required to transport the gas through the plant and increase the amount of recoverable heat of reaction from the secondary conversion section, resulting in energy savings.
Regarding claim 29, modified Stroder teaches all the limitations of claim 28 above. Homme, Jr. teaches that the gas stream is cooled with sulfuric acid to effect absorption of sulfur trioxide therefrom in two stages that are series connected (Column 1, lines 28-30 and 48-49; see 3 and 7 in Figure 1). The first gas stream is serially passed through three heat exchangers (Column 9, lines 28-29; see 31-33 in Figure 2), which is then mixed with the second bypass gas stream and passed through two subsequent heat exchangers (Column 10, lines 3-5 and 9-10; see 34-35 in Figure 2).
Regarding claim 30, modified Stroder teaches all the limitation of claim 29 above. Homme, Jr. teaches that the gas stream from the intermediate absorption means may comprise in the order of about 0.5 to about 2 percent by volume of sulfur dioxide, 10 to about 11 percent by volume of oxygen, the balance principally comprising nitrogen (Column 7, lines 25-29). Converting to weight percent, the gas stream from the intermediate absorption means comprises 13 wt% oxygen (wherein the gas which is poor in oxygen… oxygen content of 8-14% by weight). The Examiner notes that as the O2 wt% of the gas stream from the intermediate absorption is 13 wt%, and that of the recycled fluidization gas of Stroder as discussed regarding claim 18 above is 8.81 wt%, any ratio of the gases would have between 8.81 and 13 wt% O-2, still reading on the oxygen content required by claim 18.

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered with the following effect:
In response to applicant's argument that Stroder (US 20060230879 A) in view of Gabler (US 3857767 A) and Hannaford (US 6482373 A) does not teach wherein the driven off impurities contain arsenic and/or antimony in amounts of between 1 and 10% by weight, the Examiner agrees. Therefore, the rejection of claim(s) 18, 22-25, and 27 over Stroder in view of Gabler and Hannaford, dependent claim(s) 20 further in view of Lahtinen (WO 2015173472 A1), dependent claim(s) 19 and 26 further in view of Haglund (US 2209331 A), and dependent claim(s) 28-30 further in view of Homme (US 4088742 A) are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant's arguments are now moot with regard to modified Stroder as applied in the previous office action.
Regarding applicant’s argument that Stroder does not show a recirculation of a SO2 containing off-gas via a gas purification back into the reactor at temperatures above 100° C, the Examiner respectfully disagrees. Claim 18 as amended recites the separate limitations “feeding exhaust gas produced containing the sulfur dioxide into a gas purification” and “wherein an exhaust gas from the gas purification is at least partially returned back into the reactor as recycling gas having a temperature of >100° C”. Therefore, the instant claim does not require or suggest that exhaust gas containing sulfur dioxide be returned to the reactor, but instead requires that an exhaust gas from the gas purification is returned to the reactor, with no mention of the presence of SO2. This interpretation of the claim is further supported as the purpose of the instant invention (instant specification pg. 6 paragraph 2) is to produce sulfuric acid from sulfur dioxide emitted from the roasting/calcining, which would not be possible if SO2 were simply returned to the roasting/calcining furnace.
Regarding applicant’s argument that the type of reaction control underlying the instant invention is not envisioned by Stroder, the Examine respectfully disagrees. While as applicant points out, Stroder uses the amount of solids recirculated though the reactor as a means for controlling temperature, Stroder also maintains that the generation of the amount of heat necessary for the operation of the reactor can be effected in any way known to the expert for this purpose [0019]. Further Stroder only requires that the reactor be fed with oxygen-containing gas, and only gives a non-limiting example of 20 vol% oxygen [0019], indicating the oxygen concentration used is not strictly limited. The Examiner further notes that while Stroder may operate under an overall excess of oxygen, instant claim 18 only specifies the oxygen content of the recycling gas returned to the reactor, not the overall oxygen content of gas fed to the reactor, where as discussed above, the recycling gas of Stroder has an oxygen concentration falling in the claimed range. The Examiner notes that even if modified Stroder does not suggest using the oxygen concentration itself to control the temperature of the reactor, Stroder teaches the recycling of gas to the reactor as a preheated fluidizing gas [0024] which one of ordinary skill would recognize to affect the temperature of the reactor and would be motivated to control during operation of the reactor to maintain desired conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733